
	
		I
		112th CONGRESS
		2d Session
		H. R. 4317
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Deutch (for
			 himself and Mr. Dold) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To expand sanctions with respect to the energy sector of
		  Iran, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Iranian Energy Sector and
			 Proliferation Sanctions Act.
		2.Expansion of sanctions
			 with respect to the energy sector of Iran
			(a)Sense of
			 congressIt is the sense of the Congress that—
				(1)as noted in United
			 Nations Security Council Resolution 1929 (2010), the revenues derived by the
			 Government of Iran from the energy sector of Iran may be used to fund Iran’s
			 proliferation-sensitive nuclear activities; and
				(2)the energy sector
			 of Iran should be regarded as a zone of proliferation concern with which no
			 legitimate international business should be conducted.
				(b)Imposition of
			 sanctions with respect to certain entities in the energy sector of
			 iran
				(1)In
			 generalExcept as specifically provided in this section,
			 beginning on the date that is 60 days after the date of the enactment of this
			 Act, the President shall impose sanctions pursuant to the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to any
			 person that conducts any transaction with, or invests in, any entity described
			 in paragraph (2).
				(2)Entity
			 describedAn entity described in this paragraph is—
					(A)any entity
			 that—
						(i)is
			 organized under the laws of Iran or otherwise subject to the jurisdiction of
			 the Government of Iran; and
						(ii)(I)is involved in the
			 development, production, extraction, or transportation of petroleum, refined
			 petroleum products, natural gas, or petrochemical products, without regard to
			 whether such development, production, extraction, or transportation occurs in
			 Iran; or
							(II)provides financing or other services
			 with respect to such development, production, extraction, or transportation;
			 and
							(B)any entity that
			 provides goods, services, or technology to an entity described in subparagraph
			 (A).
					(3)Services
			 definedFor purposes of this subsection, the term
			 services includes transportation, insurance, reinsurance,
			 software, hardware, financial, professional consulting, engineering,
			 specialized energy information, and support services.
				(c)Applicability of
			 sanctions with respect to crude oil purchases from iranSanctions
			 imposed pursuant to subsection (b) shall not apply with respect to a person
			 that purchases crude oil from Iran, or with respect to a person that provides
			 goods, services, or technology to facilitate or enable such a purchase, if an
			 exemption under paragraph (4)(D) of section 1245(d) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1648) to
			 the imposition of sanctions under paragraph (1) of that section applies with
			 respect to the country with primary jurisdiction over the person that purchases
			 crude oil from Iran at the time of the purchase.
			(d)WaiverThe
			 President may waive the imposition of sanctions under subsection (b) for a
			 period of not more than 120 days, and may renew that waiver for additional
			 periods of not more than 120 days, if the President—
				(1)determines that
			 such a waiver is vital to the national security of the United States;
			 and
				(2)submits to
			 Congress a report—
					(A)providing a
			 justification for the waiver; and
					(B)that includes any
			 concrete cooperation the President has received or expects to receive as a
			 result of the waiver.
					(e)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and every 180 days thereafter, the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a report
			 that identifies each entity described in subsection (b)(2).
				(2)Form of
			 reportEach report submitted under this subsection shall be
			 submitted in unclassified form, but may contain a classified annex.
				(f)Rule of
			 constructionNothing in this section shall be construed to
			 require or authorize the imposition of sanctions with respect to any person
			 that participates in, or provides services to, a joint venture established
			 before January 1, 2002, with respect to the development of petroleum resources
			 outside of Iran.
			(g)DefinitionsIn
			 this section—
				(1)the term
			 appropriate congressional committees has the meaning given the
			 term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note);
				(2)the term petrochemical product
			 includes any aromatic, olefin, or synthesis gas, and any derivative of such a
			 gas, including ethylene, propylene, butadiene, benzene, toluene, xylene,
			 ammonia, methanol, and urea; and
				(3)the refined petroleum products
			 has the meaning given the term in section 14 of the Iran Sanctions Act of 1996
			 (Public Law 104–172; 50 U.S.C. 1701 note).
				
